Title: John Quincy Adams to Abigail Adams, 20 March 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother
            London March 20. 1796.
          
          Your favour of January 23d. by Captain Barnard reached me two or three days ago. I am a little surprized that you had not at that date received any letters from me later than July. But indeed the intercourse between America and Holland is so precarious and interrupted that it is scarcely possible that a letter should pass from the one to the other in a shorter time than four or five months. The

case is very different here, and the opportunities are so frequent that it is scarcely possible to write by all of them. I believe however you will think I have been tolerably punctual since my arrival in England, as no vessel has sailed from hence to Boston without letters to you, but the Galen, for which my packet happened to be too late.— About ten days since I wrote you by my friend Gardner who went with Scott, and enclosed by him some newspapers and pamphlets, as well as the cloaks for yourself and Louisa, for which you had written to my brother.— I am now just informed that Mr: White goes for Boston to-morrow morning, and shall request him to take charge of this letter
          I return you many thanks for Mr: Randolph’s pamphlet, and that containing the first numbers of Camillus in defence of the Treaty; I had previously received the former from Philadelphia, and have expressed my opinion of it in my last Letter to you. I have since had an opportunity to read Porcupine’s observations upon it, which like the other publications of the same writer have some ingenuity, with much vulgarity and impudence.
          It is possible that the detection of this Man, and the partial exposure of the party with which he was connected, may produce good effects in America, and God grant that it may; for I am sure it produces effects bad enough upon our national reputation in Europe.
          “So! the pretended patriots have their prices in America too!—and such paltry prices! But a few thousand dollars for a Secretary of State, and a ——— and a ——— and others unknown— The tariff is indeed upon a very moderate scale— What an eulogium upon democracy and democratic principles! what an honour to Republican Governments! what a confirmation of the boasted American purity of principle! what a glorious encomium upon a Nation; to have such men in its most important offices.” This is the style of argument upon the subject here, and the attempt to reflect some of the infamy of the man, upon the Nation which had honoured him has but too much success.
          Our national character in point of reputation is indeed rising throughout all Europe, with a rapidity which must give the most cordial delight to every person that has the feelings of real patriotism about him. It is rising at least in fair and equal proportion with the increase of our importance and power. The system of the American Government is compared by the people of the European Nations, with that which their own rulers have pursued. The systems

are compared not only in consideration of principles but of their effects; nothing in Nature can exhibit a more powerful contrast; and it is not surprizing if the European rulers seize with avidity every occurrence that can weaken the effect of such an example in the minds of their People.
          The papers enclosed will give you the news, which have nothing interesting.— Mrs: Copley and her family are well. Perhaps you will hear of another family that has been still more attractive to me; but of this I may write more on a future occasion; remaining in the mean time, with my cordial regard and remembrance for all our friends at Quincy and Weymouth, your affectionate Son
          
            John Q. Adams.
          
        